Citation Nr: 0430050	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  03-00 252A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to service connection for bowel incontinence 
for the purpose of accrued benefits.

2.  Entitlement to service connection for bladder 
incontinence for the purpose of accrued benefits.

3.  Entitlement to an initial compensable rating for 
retroperitoneal bleed for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from September 1942 to August 
1946.  He died in December 1996.  The appellant is his widow.  
She appealed to the Board of Veterans' Appeals (Board) from a 
March 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  In 
that decision, the RO denied her claims for accrued benefits 
based on service connection for the veteran's bladder and 
bowel incontinence and his retroperitoneal bleeding.  He had 
disagreed with these decisions in an April 1997 VA Form 9, 
which was treated as a notice of disagreement (NOD).  See 
38 C.F.R. § 20.201 (2003) (a written communication expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (AOJ) 
and a desire to contest the result constitutes an NOD).  In 
response, in its March 1998 supplemental statement of the 
case (SSOC), the RO granted accrued benefits for the 
retroperitoneal bleed and assigned a noncompensable (i.e., 0 
percent) evaluation for the disability.  The RO, did not, 
however, specifically address the appellant's contentions 
regarding the bowel and bladder incontinence claims.

In October 2000, the Board remanded the case to the RO for 
issuance of a statement of the case (SOC) pursuant to the 
disagreement expressed with the denial of service connection 
for bowel and bladder incontinence and the noncompensable 
evaluation for the retroperitoneal hemorrhage.  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999).  In furtherance of 
this, the RO mailed its SOC as to these issues on November 
26, 2002, continuing the denial of the bowel and bladder 
incontinence claims and the noncompensable evaluation for the 
retroperitoneal bleed claim.

In response to the SOC, the appellant filed a VA Form 9, 
Substantive Appeal.  On a May 2003 Deferred Rating Decision 
Form, the Appeals Team Coach prepared a "Memo for File" 
noting possible timeliness problems with the VA Form 9.  
Specifically, the Form 9 is stamped on the front "Received 
January 24, 2003, VARO/ 307 Buffalo, NY, VA Office, Syracuse, 
NY."  The stamp on the back reads, "Receipt & Dispatch, 
March 3, 2003, VA Regional Office, Buffalo, New York."  The 
dates next to the veteran's representative's two signatures 
are 1/16/03 and 1/23/03.  According to the Appeals Team 
Coach, the Form 9 appears to have been originated by the 
veteran's representative in the Syracuse RO and signed on 
2/16/03 and 2/23/03, with "1s" subsequently being written 
on top of the "2s" to make it appear as if the dates of the 
signatures were January when they were actually February.  
The Appeals Team Coach speculated that the Form 9 was 
actually signed in late February and sent to the Buffalo RO 
shortly before March 2003, rather than being signed and sent 
in January and taking more than a month to reach the 
Buffalo VARO.

While there do indeed appear to be numbers written over the 
dates of the signatures on the Form 9, the Board finds that 
the Appeals Team Coach's theory is too speculative in nature 
upon which to base a finding that the Form 9 was not timely 
filed.  Consequently, the Board concludes that the VA Form 9 
was timely based on the "received" stamp dated January 24, 
2003, which was within the 60 days allotted after the 
November 26, 2003, mailing of the SOC.  See 38 C.F.R. 
§ 20.302(b) (2003) (Substantive Appeal must be filed within 
60 days from mailing of an SOC, or within the remainder of a 
1 year period from date of mailing of notice of the denial, 
whichever ends later).  The Board will therefore address the 
merits of the appeal.




FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran and his 
widow-appellant under the Veterans Claims Assistance Act 
(VCAA) and obtained all available evidence and information 
necessary for an equitable disposition of this appeal.

2.  The medical records reflect only isolated instances of 
bowel and bladder incontinence, and there is no evidence 
these disorders were proximately due to or the result of any 
of the veteran's service-connected disabilities, or otherwise 
related to or aggravated by his military service.

3.  The medical evidence reflects that the veteran's 
retroperitoneal bleeding was moderate - rather than mild, as 
there were occasional episodes of colic pain, constipation, 
and abdominal distension.


CONCLUSIONS OF LAW

1.  The veteran's bowel incontinence was not proximately due 
to or the result of any service-connected disability, 
including his multi-infarct dementia, and was not otherwise 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 3.303, 3.306, 3.310(a) (2003).

2.  The veteran's bladder incontinence was not proximately 
due to or the result of any service-connected disability, 
including his multi-infarct dementia, and was not otherwise 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.310(a) (2003).

3.  A rating of 10 percent, but no higher, was warranted for 
the veteran's retroperitoneal bleeding at the time of his 
death.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.114, 
Diagnostic Code 7301 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect well after the 
filing of the claims at issue on this appeal, and after the 
Board's October 2000 remand of these claims.  But the VCAA 
applies to claims filed prior to its November 9, 2000 
effective date if VA had not decided the claim before that 
date.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS 13, *31 
(Nov. 19, 2003) (citing 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001)) (VA will apply VCAA implementing regulations to any 
claim filed before November 9, 2000 but not decided by VA as 
of that date).  VA had not "decided" the claims prior to 
November 9, 2000 because the RO had yet to issue its November 
2002 SOC.  See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at 
*31 (VA had authority to, and did, provide that VCAA 
requirements apply to claims at all stages of VA proceedings, 
up to and including those pending before the Board).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's March 1997 rating decision 
denying service connection for all 3 claims, and its March 
1998 SSOC granting service connection for retroperitoneal 
bleeding, took place prior to enactment of the VCAA, and, 
therefore, prior to any VCAA notification.  But according to 
Pelegrini II, as interpreted by GC, the fact that the RO did 
not provide VCAA notification in these circumstances (nor 
could it have, as the VCAA had not yet been enacted) was not 
error.  Although the RO did not provide VCAA notification 
prior to its rating decision, it did so in its November 2002 
SOC, its first adjudicative action after enactment of the 
VCAA.  Moreover, in VAOPGCPREC 7-2004, GC interpreted 
Pelegrini II as allowing the notice requirement to be 
satisfied by a document such as a SOC, as long as the 
document complies with the content requirements described 
below.  VAOPGCPREC 7-2004 at 3.  See also Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).  
Thus, the RO complied with the VCAA notification timing 
requirements when it included VCAA notification in its 
November 2002 SOC.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words."  Id. at 3.

These requirements were met in this case.  The November 2002 
SOC listed the issues on appeal and evidence received, and 
explained that the VCAA had been enacted after the prior 
rating decision and that it applied to claims pending at that 
time, including those at issue in the appellant's appeal.  
The SOC also stated: "If your review of all the evidence 
listed indicates that there is more evidence that may help 
substantiate your claim, make sure to advise the [RO] before 
60 days expires from the date of this [SSOC].  We will assist 
you in acquiring any additional evidence."  The RO then 
listed the text of 38 C.F.R. § 3.159 (2003) and of the 
regulations relevant to direct and secondary service 
connection claims.  Those regulations explain the 
requirements for establishing entitlement to service 
connection and increased ratings, and indicate the respective 
responsibilities of the RO and the veteran in obtaining 
evidence in support of such claims.  Thus, the RO complied 
with the VCAA notice content requirements, as it provided the 
information specified by Charles and Quartuccio and indicated 
to the appellant that she should alert the RO to any 
additional information or evidence that could help 
substantiate her claims.

In addition, the veteran's service medical records (SMRs) are 
on file, and the RO obtained and associated with the claims 
file private and VA treatment records, up to and including 
the month of his death, December 1996.  There is no 
indication that other private or Federal records exist that 
should be requested, or that any pertinent evidence was not 
received.  The RO thus complied with the VCAA's preliminary 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.


Claims for Accrued Benefits

A surviving spouse may file a claim for accrued benefits 
where the veteran had a claim pending at the time of his 
death. 38 U.S.C.A. § 5121 (West 2002); Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998).  38 C.F.R. § 3.160(c) 
(2003) defines a pending claim as "[a]n application, formal 
or informal, which has not been finally decided."  See also 
Muehl v. West, 13 Vet. App. 159, 161-162 (1999) (receipt of 
proof of SSA disability benefits within appeals time rendered 
VA denial non-final).  Here, in a January 1996 NOD from the 
RO's January 1995 rating decision on another issue, the 
veteran's representative noted the veteran's retroperitoneal 
bleeding.  Also, in an April 1996 Statement in Support of 
Claim (VA Form 
21-4138), the appellant, on the veteran's behalf, noted his 
bowel and bladder incontinence.  These statements were 
treated as informal claims by the RO, and they had not yet 
been decided when the veteran died in December 1996.  
Consequently, the appellant is entitled to claim accrued 
benefits based on service connection for the veteran's bowel 
and bladder incontinence and based on an initial compensable 
rating for his retroperitoneal bleeding.



Entitlement to Service Connection for Bowel and Bladder 
Incontinence

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression, or on an alternative secondary basis for 
disability that is proximately due to or the result of an 
already service-connected condition.  See 38 U.S.C.A. §§ 
1110, 1153 (West 2002); 38 C.F.R. §§ 3.303(a), 3.306, 
3.310(a) (2003).  In addition, secondary service connection 
may be granted for the additional increment of disability 
(i.e., aggravation) of a nonservice-connected condition that 
is proximately due to or the result of an established 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In the present case, the appellant, in her April 1997 NOD and 
elsewhere, argued that the veteran's bowel and bladder 
incontinence were related to his service-connected 
disabilities - specifically, his multi-infarct dementia.  
However, when an appellant submits a claim for service 
connection for a disability under any theory of entitlement, 
VA's duty to assist her is triggered as to all theories under 
which she would be entitled to service connection.  Cf. 
Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) 
(Under pre-VCAA well-grounded rules, where veteran has 
properly made out a well-grounded claim for a current 
disability, the duty to assist attached "to the 
investigation of all possible in-service causes of that 
disability, including those unknown to the veteran); Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994) (When a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis); EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review 
all issues reasonably raised from a liberal reading of all 
documents in the record).  Consequently, the Board will 
consider whether the veteran was entitled to service 
connection for bowel and bladder incontinence either directly 
as a result of service or secondary to any of his service-
connected disorders.

At the time of his death, the veteran was assigned 
evaluations, for separate and distinct and independently-
rated disabilities, of 70 percent for multi-infarct dementia, 
60 percent for a heart disorder, separate 30 percent ratings 
for hip disorders with a bilateral factor of 5.1 percent, a 
20 percent for lumbar osteoporosis, a 20 percent rating for 
ureterolithiasis, 10 percent for a scar due to a kidney stone 
removal, and 10 percent rating for thoracic osteoporosis.  In 
addition, he was receiving special monthly compensation (SMC) 
for the need of aid and attendance pursuant to 38 U.S.C.A. 
§ 1114(l) (West 2002) for a seizure disorder due to a 
cerebrovascular accident, i.e., stroke.

The veteran was hospitalized in September 1994.  At that 
time, Dr. "B." noted the veteran's retroperitoneal 
hematoma, abdominal distension, and dilated cecum.  A rectal 
examination showed soft stool present, oozing from the 
rectum.  He later noted that the veteran had liquid stool and 
recommended a colonoscopy to remove some air from the colon.  
A colonoscopy was performed later that month.  The 
preoperative diagnosis was of questionable large bowel 
obstruction with a large amount of air in the cecum.  The 
postoperative diagnosis was of diverticulosis and 
diverticulitis of the left colon, with evacuation of air from 
the transverse and cecum.  Decompression of the transverse 
colon and cecum were noted.  Dr. B. also noted that the 
veteran was doing relatively well and had multiple medical 
problems.

Private treatment records reflect that the veteran was 
admitted to the hospital in January 1996 for fecal impaction.  
He was treated with enemas and had intermittent bowel 
movements after that.  A rectal examination revealed a large 
amount of stool and fecal incontinence was noted.  Diagnoses 
included fecal impaction and obstipation.

VAOPT treatment notes indicate that the veteran had problems 
with incontinence in April 1996 and September 1996.  In 
addition, an October 1996 VAOPT note indicates that the 
veteran was able to have bowel movements on the toilet, but 
was sometimes incontinent.

The appellant indicated in her April 1997 NOD that the 
veteran's incontinence "occurred around the same time that 
dementia was increasing in severity."  However, although the 
appellant is competent to testify as to what she observed 
regarding the contemporaneous nature of the incontinence and 
increase in dementia, see Falzone v. Brown, 8 Vet. App. 398, 
403 (1995), she is not competent to testify as to a possible 
connection between them, as the latter is a question of 
etiology requiring medical expertise.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995).  The appellant's allegations, 
alone, do not suggest a medical nexus between the two 
conditions mentioned and none is apparent in the voluminous 
medical records.  Those medical records are extensive, but 
contain only a few, isolated references to episodes of 
incontinence at a time when the then 77-year-old veteran was 
suffering from numerous medical problems.  There is no 
indication of any connection between his incontinence and any 
of his service-connected disabilities, no evidence that his 
incontinence was aggravated by any of his service-connected 
disabilities, and no evidence that his incontinence was 
otherwise related to his military service.

For these reasons, the preponderance of the evidence is 
against the appellant's claims for accrued benefits based on 
her late husband's purported entitlement to service 
connection for bowel and bladder incontinence - claims 
pending at the time of his death.  So the benefit-of-the-
doubt doctrine does not apply, and these claims must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).




Entitlement to an Initial Compensable Rating for a 
Retroperitoneal Bleed

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Note also, however, that, when, as here, the veteran (and now 
widow-appellant acting on his behalf) had timely appealed the 
rating initially assigned for this disability, VA must 
consider the claim in this context.  This includes 
determining whether the veteran was entitled to a "staged" 
rating to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times up until his death.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

A September 1994 abdominal CT scan report reflects that there 
was a small amount of fluid in the veteran's pericolic 
gutter.  Several days later, there was some fluid in the 
right kidney, the retroperitoneum, areas of the mesentery, 
especially the lower abdomen and pelvis.  Other radiographic 
reports noted extra-abdominal bleeding, large quantities of 
gas in the intestinal tract and sigmoid colon.  Subsequent 
radiology reports of the abdomen showed distension of the 
colon, which was improving over time, and an improving gas 
pattern.

As previously noted, Dr. "B." indicated at this time that 
there was a retroperitoneal hematoma, with soft and liquid 
stool, abdominal distension, and a dilated cecum.

On the October 1994 discharge form, the diagnosis was acute 
retroperitoneal bleed and acute ileus with pseudo-
obstruction.  The retroperitoneal bleeding was subsequently 
found to be service connected, secondary to the veteran's use 
of coumadin - which was, itself, prescribed for treatment of 
his service-connected atrial fibrillation.  

In a December 1995 letter, a private physician, Dr. "K.," 
noted the veteran's September 1994 hospitalization for acute 
retroperitoneal bleed.  Dr. K. described the veteran's 
hospital stay as complicated by ileus and pseudo-obstruction 
with megacolon.  According to Dr. K., "[t]his resolved with 
conservative medical management."  

In January 1996, the veteran was again admitted to the 
hospital with abdominal pain.  The reason for admission was 
fecal impaction.  Also diagnosed at this time were congestive 
heart failure, hypertensive heart disease, and numerous other 
disorders.  As to the fecal impaction, it was noted that the 
veteran had good results with enemas and had intermittent 
bowel movements after that.  An abdominal x-ray showed copius 
retained stool in the rectum and distal colon with prominent 
large and small bowel air filled loops, suggesting possible 
obstipation..  There was no obvious mass or acute bony 
abnormality or free air.



Under 38 C.F.R. § 4.114, DC 7301 (2003), a noncompensable 
rating is assigned where adhesions of the peritoneum are 
mild.  A 10 percent rating is assigned for moderate adhesions 
of the peritoneum with pulling pain on attempting work or 
aggravated by movements of the body, or occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  A 30 percent rating is 
assigned for moderately severe adhesions of the peritoneum 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent prolonged episodes of pain.  
Finally, a 50 percent rating is assigned for severe adhesions 
of peritoneum with definite partial obstruction shown by X-
ray, with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
ruptured appendix, perforated ulcer, or operation with 
drainage.  38 C.F.R. § 4.114, DC 7301 (2003).

Based on the above, it appears the veteran's retroperitoneal 
bleeding was moderate rather than mild, and he was therefore 
entitled to a rating of 10 percent at the time of his death.  
The medical records confirm that he had episodes of colic 
pain, abdominal distension, and constipation, with the 
constipation alternating with diarrhea-like symptoms such as 
soft and liquid stool.  But his retroperitoneal bleeding was 
not severe or moderately severe, as there were no frequent 
and prolonged episodes of severe colic distension, nausea, or 
vomiting, or partial obstruction was not manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain.  He was therefore not entitled to 
a higher rating than 10 percent under 38 C.F.R. § 4.114, DC 
7301 (2003).  He also was not entitled to a "staged" rating 
under Fenderson, either, because he was at most 10-percent 
disabled since filing his claim.

Neither was extra-schedular consideration warranted for the 
veteran's retroperitoneal bleeding under 38 C.F.R. 
§ 3.321(b)(1) (2003).  Although he was frequently 
hospitalized, most of those hospitalizations were not 
directly related to his retroperitoneal bleeding.  Moreover, 
the manifestations of the retroperitoneal bleeding disability 
are contemplated by the schedular criteria.  Indeed, there 
were and are provisions for assigning a rating higher than 10 
percent under the regular schedular standards - assuming he 
had met these criteria, which unfortunately he did not.  
Consequently, there was no indication that his average 
industrial impairment from the disability was in excess of 
that contemplated by the assigned evaluation.  Neither is 
there any indication that application of the schedular 
criteria was otherwise rendered impractical.  Thus, he was 
not entitled to an extraschedular evaluation for this 
disorder.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Since, however, there is at least as much probative medical 
evidence supporting an initial 10 percent rating for 
retroperitoneal bleeding for purposes of accrued benefits as 
there is against it, this is the rating that must be 
assigned.  38 C.F.R. § 4.7.  The evidence only need be about 
evenly balanced, for and against the claim, for the veteran 
and his widow-appellant to prevail.  However, the 
preponderance of the evidence is against a rating higher than 
10 percent, and such a rating is therefore not warranted.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3 (2003); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).




ORDER

The claim for service connection for bowel incontinence for 
the purpose of accrued benefits is denied.

The claim for service connection for bladder incontinence for 
the purpose of accrued benefits is denied.

Subject to the laws and regulations governing awards of 
monetary benefits, an evaluation of 10 percent, but no 
higher, is granted for retroperitoneal bleeding, for the 
purpose of accrued benefits.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



